Title: From James Madison to Alexander J. Dallas, 19 July 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Washington July 19. 1815
                    
                    I have duly recd your two favors of the 15. & 16. That inclosing the letter from the Collector of Barnstable had been previously recd. Mr. Monroe has presented this enormity to the attention of Mr. Baker, and will of course make it the subject of proper remarks & instructions to Mr. Adams. He has done & will do the same, in relation to the Indians. Your suggestion in favor of a Proclamation on the latter subject will be duly considered. I am not without hopes that the military & conciliatory measures jointly on foot, with the evacuation of Mackinac succeeding that of Prairie du Chien, will change the conduct if not the temper of the Savages towards the frontier settlements.
                    Not hearing a word yet from our Envoys, and perceiving no material disadvantage from my absence, I shall set out today for my farm. I leave with the Dept. of State the communications for Mr. Crawford. Be so good, if you should learn that he will decline his appointment, to ascertain whether Mr. Clay would undertake it, and drop me a line without delay on the

subject. I make this request on the supposition that both of them, will be destined to Philada. The arrangements with the post-office here, will hasten to me whatever you may have occasion to communicate. As your letter to Genl. Jackson did not arrive yesterday I shall probably receive it on the road. Be assured of my great esteem & affe. respects
                    
                        
                            James Madison
                        
                    
                    
                        P. S. Should you fail of an oppy. to ascertain the intentions of Mr. Crawford, it is Still desireable that the disposition of Mr. Clay should be sounded.
                    
                